PD-1334-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                      Transmitted 11/2/2015 12:26:03 PM
                                                                        Accepted 11/2/2015 12:59:21 PM
                                     PD-1334-15                                          ABEL ACOSTA
                                 TC-11-09-00041-CRL                                              CLERK

DESTYN DAVID FREDERICK                  §             IN THE COURT OF APPEALS
               Appellant                §
                                        §
VS.                                     §             FOURTH SUPREME JUDICIAL
                                        §             DISTRICT
                                        §
THE STATE OF TEXAS                      §
                Appellee                §             SAN ANTONIO, TEXAS

                       MOTION FOR LEAVE
               TO WITHDRAW AS ATTORNEY OF RECORD

TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES, Richard E. Langlois, court appointed attorney of record for

Appellant, Destyn David Frederick, in the above styled and numbered cause and

respectfully requests leave of this Court to withdraw as counsel for Appellant and in

support thereof shows:

                                            I.

      Counsel was appointed by the District Court in LaSalle County to represent

Destyn David Frederick for the appeal of his conviction of murder in the above styled

and numbered cause. Counsel timely filed appellant’s brief in this matter. The

Fourth Court of Appeals issued an opinion affirming appellant’s conviction and

sentence on September 9, 2015. Thereafter, Counsel submitted a letter in compliance

with Rule 48.2 TRAP to Destyn David Frederick informing him of his right to file

a pro se petition for discretionary review pursuant to Rule 68 TRAP and provided

notice counsel would withdraw as his attorney of record. Counsel is in compliance

with the opinion in Ex Parte Wilson, 956 S.W.2d 25, (Tex.Crim.App. 1997 and has not been


                                                                             Page 1 of 4
            November 2, 2015
retained to file a Petition for Discretionary Review.



                                           II.

      Counsel did not receive confirmation that Destyn Frederick received Counsel’s

letter notifying of his right to file a pro se petition for discretionary review. Counsel,

in an abundance of caution to avoid Destyn Frederick forfeiting his right to file a pro

se petition for discretionary review, filed a motion to extend time to file petition for

discretionary review that was granted to November 9, 2015 by the Texas Court of

Criminal Appeals.

      In response to Counsel’s previous motion to withdraw with the Fourth Court

of Appeals Counsel filed a motion to retract his prior motion to withdraw, which

motion the Fourth Court of Appeals granted.

      However, Counsel received an email from Destyn Frederick’s mother on

October 29, 2015 notifying counsel not to file a petition for discretionary review and

terminate his representation of Destyn Frederick.

      In compliance with Defendant Destyn Frederick’s request Counsel herein files

his motion to withdraw as counsel of record for Destyn Frederick.

                                           III.

      Counsel believes that no injustice or prejudice will be caused by the withdrawal

of counsel at this time and that Counsel has no further legal duty to continue to

represent appellant in this matter.

      WHEREFORE, PREMISES CONSIDERED, Richard E. Langlois respectfully


                                                                               Page 2 of 4
requests that this court enter an order permitting counsel withdraw from his

representation of Destyn Frederick in this cause.



                                             RESPECTFULLY SUBMITTED

                                             LAW OFFICES
                                             RICHARD E. LANGLOIS
                                             217 Arden Grove
                                             San Antonio, Texas 78215
                                             Tel: (210) 225-0341
                                             Fax: (210) 225-0345


                                             /s/ Richard E. Langlois
                                             State Bar No. 11922500
                                             Attorney for Appellant




                                                                        Page 3 of 4
                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing Motion

to Withdraw has been mailed to Destyn David Frederick, TCDJ: 01920865, 899 FM

632, Kenedy, Texas 78110-4516 and to Mr. Rene M. Pena, Atascosa County District

Attorney. 1327 3rd St., Floresville, Texas 78114-1961, on this 1st day of November

2015.

                                                      /s/ Richard E. Langlois




                                                                            Page 4 of 4